Title: James Madison to Charles Johnston, 16 June 1827
From: Madison, James
To: Johnston, Charles


                        
                            
                                Dr Sir.
                            
                            
                                
                                    Montpr.
                                
                                June 16. 27
                            
                        
                        I recd. in due time your favor of May 21. accompanied by a Copy of the Volume containing the well-written
                            narrative of your Capture by the Indians, with sketches of their Character & manners. I have not however till within a
                            few days been able to give it the reading I wished
                        The narrative would be interesting were it merely a tale of fiction. But stamped as it is with an
                            authenticity so well vouched, it forms an acceptable material for a picture of a people rapidly disappearing from their
                            original Theatres or losing the peculiar features, resulting from the condition of human Society to which they
                            belonged.
                        I thank you Sir for the handsome Copy of the work which I owe to your politeness, and shall apply for that
                            subscribed for to the source you point out where payment I presume is authorized.
                        
                            
                                
                            
                        
                    